COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons


GARY DEAN ROBINSON
                                            MEMORANDUM OPINION *
v.   Record No. 1693-99-3                       PER CURIAM
                                             FEBRUARY 29, 2000
JOY POK PARK ROBINSON


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                   Robert P. Doherty, Jr., Judge

           (Alton B. Prillaman; Jolly, Place, Fralin &
           Prillaman, P.C., on brief), for appellant.

           (Sam Garrison, on brief), for appellee.


     Gary Dean Robinson (husband) appeals the decision of the

circuit court equitably distributing the parties' marital estate.

On appeal, husband contends that the trial court erred by (1)

allowing an equitable distribution hearing on March 4, 1997

without counsel of record being present; (2) entering an order on

July 20, 1999, based upon the March 1997 hearing, despite the fact

that the post-nuptial agreement reached with Joy Pok Park Robinson

(wife) had not been reduced to writing following the March 1997

hearing; and (3) valuing the marital home based upon evidence

produced at the 1997 evidentiary hearing.    Upon reviewing the

record and briefs of the parties, we conclude that this appeal is



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
without merit.   Accordingly, we summarily affirm the decision of

the trial court.   See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.    We will not reverse the decision

of the trial court based upon evidence heard ore tenus unless it

is clearly erroneous or unsupported by the evidence.   See Hurt v.

Hurt, 16 Va. App. 792, 798, 433 S.E.2d 493, 497 (1993).

                               Issue I

     Appellant contends that the trial court erred in allowing

the equitable distribution hearing to go forward on March 4,

1997, because appellant's counsel of record was not present.

The transcript of the hearing demonstrates that appellant raised

no objection to the hearing at the time and expressed

unequivocally that the agreement read into the record was the

agreement reached with wife.     "No ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice."     Rule 5A:18.

Appellant has not presented evidence warranting an exception to

Rule 5A:18.   Therefore, we do not consider this contention.

                         Issues II and III

     Husband contends that the trial court erred in entering its

order dated July 20, 1999, because the terms of the parties'

agreement set out during the March 4, 1997 hearing had not

                                 - 2 -
previously been reduced to writing and submitted.      As a result,

husband argues that the order entered on July 20, 1999 violated

the requirement of Rule 1:13.    Husband concedes that he was

provided with notice of the hearing and a draft of the proposed

decree.    He contends, however, that nine days notice was not

reasonable after the delay of more than two years.

        Husband also contends that the trial court erred in

determining the value of the marital home based upon the

evidence presented in the 1997 equitable distribution hearing.

        The record contains no indication that the husband

preserved these issues for appeal.       Husband's counsel endorsed

the decree as "Seen and objected to for reasons stated in the

record."    No listing of objections was attached to the decree.

While the transcript of the June 23, 1999 hearing indicates that

the trial court and husband's counsel discussed options for

preserving any objections, no objections were stated at that

time.    Furthermore, the issues that husband raises on appeal

were not preserved in the record at the places designated by

appendix references in husband's brief.       See Rule 5A:20(c).

Therefore, we find that husband failed to preserve these issues

for appeal.     See Rule 5A:18; Konefal v. Konefal, 18 Va. App.

612, 615, 446 S.E.2d 153, 154-55 (1994); see generally Lee v.

Lee, 12 Va. App. 512, 404 S.E.2d 736 (1991) (en banc).




                                 - 3 -
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                         Affirmed.




                              - 4 -